Citation Nr: 0628120	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-41 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal 
disease (GERD) claimed as acid reflux.

3.  Entitlement to service connection for a respiratory 
condition, including chronic obstructive pulmonary disease 
(COPD), as due to asbestos exposure.

4. Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to an initial compensable rating for a 
shrapnel scar of the back.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law

ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in October 
2003, September 2004, and May 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issue of entitlement to an initial compensable rating for 
a shrapnel scar of the back is addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  The veteran does not have a diagnosed psychiatric 
disability to include PTSD.

2.  The veteran's GERD is not attributable to military 
service; there is no service-connected psychiatric disability 
to warrant consideration of GERD as secondary to a 
psychiatric disability.

3.  The veteran's COPD is not attributable to his military 
service.  

4.  The veteran's right shoulder disability is not 
attributable to his military service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a psychiatric disability, to 
include PTSD that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f), 4.125(a) (2005).

2.  The veteran does not have GERD that is the result of 
disease or injury incurred in or aggravated by active 
military service; the veteran does not have GERD that is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2005).

3.  The veteran does not have a respiratory disability, 
including COPD, that is the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2005).

4.  The veteran does not have a right shoulder disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from November 1943 to April 
1946.  His service medical records (SMRs), for the period 
from November 1943 to April 1946, are associated with the 
claims folder.  The veteran's SMRs are negative for any 
reference to the veteran's claimed disabilities.  

Associated with the claims file are private treatment records 
from Columbia Regional Hospital dated in November 1992.  The 
veteran was noted to have a history of problems with his 
right shoulder.  He was noted to be a retired mail carrier 
who developed limitation of motion of overhead activity with 
diffuse pain, popping, and catching.  The veteran was 
diagnosed with severe glenohumeral degenerative arthritis of 
the right shoulder and degenerative arthritis of the 
acromioclavicular joint of the right shoulder.  

A letter dated in August 1993 from D. Bryan, D.O., was 
associated with the claims file.  Dr. Bryan reported that he 
was the veteran's personal physician from 1951 until 1965.  
He reported that he gave the veteran osteopathic treatments 
on many occasions for pain and discomfort in his shoulders, 
especially the right shoulder and low back.  Dr. Bryan said 
that at the time of his treatments the veteran's physical 
condition was attributed to his occupation as a rural mail 
carrier.

Associated with the claims file are private treatment records 
from North Kansas City Hospital dated in March 2002.  The 
veteran was noted to have undergone a failed total shoulder 
replacement.  X-rays revealed a failed total prosthesis.  He 
underwent a right shoulder rotator cuff repair in March 2002.  

X-rays of the veteran's right shoulder were obtained by J. 
Stoneking in February 2003 and April 2003.  The x-rays 
revealed moderate degenerative changes involving the 
acromioclavicular and glenhumeral joints.  

Associated with the claims file are treatment records from J. 
Goddard, D.O., dated from January 2000 to March 2005.  In 
October 2000 the veteran was noted to have acid reflux.  In 
May 2001 chest x-rays revealed no evidence of acute pulmonary 
process.  In May 2001 the veteran was noted to have right 
shoulder pain related to a fall.  An x-ray revealed a 
possible rotator cuff tear and dislocation of the right 
humeral prosthesis.  A magnetic resonance imaging (MRI) of 
the right shoulder was attempted in June 2001.  The right 
shoulder replacement obscured the view and the examination 
was cancelled.  A chest x-ray obtained in January 2002 was 
noted to be negative.  A chest x-ray obtained in November 
2002 was negative for pulmonary edema or pneumonia.  A 
computed tomography (CT) of the chest was obtained in January 
2003.  A two-centimeter (cm) patchy density was seen in the 
right upper lobe of the lung.  In March 2003 changes in the 
right chest were noted to possibly be inflammatory disease.  
Mediastinal lymph nodes were also inflammatory.  A chest CT 
obtained in June 2003 revealed a stable one-centimeter 
azygous lymph node with no adenopathy.  A chest CT obtained 
in August 2003 revealed a persistent area of alveolar 
infiltrate in the axillary region of the upper lobe of the 
lung.  The veteran was noted to have reflux in November 2003.  

A chest x-ray obtained in July 2003 from Hedrick Medical 
Center revealed chronic obstructive pulmonary disease.  

Outpatient treatment reports dated from February 2003 to 
November 2004 from VA were also associated with the claims 
file.  In February 2003 the veteran was noted to have a right 
shoulder disability and gastroesophageal reflux disease.  The 
veteran was seen for right shoulder pain in April 2003.  The 
examiner said the remainder of the veteran's rotator cuff had 
most likely ruptured.  He prescribed anti-inflammatory 
medication and pulley exercises for range of motion.  

The veteran was afforded a VA psychiatric examination in May 
2004.  The examiner reported that the veteran's psychosocial 
adjustment was well within normal limits.  Mental status 
examination revealed no impairment in thought process or 
communication.  The veteran denied hallucinations and 
delusions.  The veteran was noted to have good eye contact 
and he interacted well.  He was appropriately dressed and 
maintained personal hygiene.  His speech was logical and goal 
directed.  The veteran noted that his memory was not great 
but at his age it was to be expected.  He reported that he 
had no suicidal or homicidal ideations and no problem with 
impulse control.  The examiner concluded that the veteran's 
mental status examination was negative for any problems.  The 
examiner also noted that the veteran met the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV) stressor criteria in that he was in a life-threatening 
situation, was wounded and saw many people killed during 
service.  But the only symptoms the veteran mentioned were 
occasional nightmares and occasional thoughts about his 
wartime service.  Several computerized psychological tests 
were administered.  The examiner said there were no signs of 
major mood or thought disorder.  The examiner concluded that 
while the veteran had stressors during him time of service 
during World War II, the veteran shows few if any signs of 
PTSD.  He was assigned a global assessment of functioning 
(GAF) score of 75 which the examiner said attested to his 
excellent adjustment in life.  The examiner also noted that 
the veteran showed no emotional problems related to his 
physical difficulties.  He concluded that the veteran's 
gastroesaphageal disease (GERD) was not caused by or a result 
of PTSD.

The veteran underwent a VA examination in May 2004 to 
determine if his GERD was related to PTSD.  The examiner 
diagnosed the veteran with GERD.  He noted that he had 
reviewed the veteran's claims file and that the veteran's 
records were negative for any reference to a diagnosis of 
anxiety, depression, stress, or PTSD.  He opined that the 
veteran's GERD was not caused by or a result of PTSD.  

The veteran was scheduled for a VA examination in January 
2006 for the purpose of evaluating his claim for a 
respiratory disability to include COPD.  The veteran failed 
to report for the examination.  

Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Psychiatric Disability to Include PTSD

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2005); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred. 38 C.F.R. § 3.304(f) 
(2005).  In addition, in cases involving personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) (2005).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Here, there is no medical 
evidence of current diagnosis of any psychiatric disability, 
including PTSD.  Without medical evidence of a current 
disability, the analysis ends, and the claim must be denied.  
The veteran's SMRs are negative for any treatment for or a 
diagnosis of psychiatric disability.  Similarly, the VA 
outpatient treatment records and private records associated 
with the claim file are silent for any reference to a 
diagnosis or treatment for psychiatric disability.  
Additionally, the veteran has not submitted any other 
evidence to indicate that he has been treated for psychiatric 
disability or has been diagnosed with psychiatric disability 
at any time since service.  Absent a current diagnosis, an 
award of service connection is not warranted.  The 
preponderance of the evidence is against the claim.



GERD

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2005).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  

The competent evidence of record establishes that the veteran 
currently suffers from GERD.  However, the veteran's GERD is 
not related to service.  The veteran's SMRs are negative for 
any reference to treatment for acid reflux or GERD.  None of 
the records associated with the claims file, both VA and 
private, attribute any currently diagnosed GERD with the 
veteran's period of service.  The preponderance of the 
evidence is against the claim for service connection GERD.

The veteran has indicated that his GERD may be related to 
PTSD.  In this case two VA examiners have concluded that the 
veteran's GERD is not related to or the result of PTSD.  
Furthermore, as noted above, the veteran has not been 
diagnosed with PTSD.  Because the veteran does not have 
currently diagnosed PTSD, an award of service connection on a 
secondary basis is not warranted.  

Respiratory Disability to Include COPD

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA's Manual, M21-1-1MR, 
Part VI, Subpart ii, Chapter 2, Section C contains guidelines 
for the development of asbestos exposure cases.  The Manual 
in essence acknowledges that inhalation of asbestos fibers 
can result in fibrosis and tumors, and produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, and cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate), with the most common resulting disease 
being interstitial pulmonary fibrosis (asbestosis).  Also 
noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.

The M21-1-1MR provisions pertain to occupational exposure, 
and acknowledge that high exposure to asbestos and a high 
prevalence of disease have been noted in insulation and 
shipyard workers.  Noted is that the latent period varies 
from 10-to-45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  The M21-1-1MR provides 
that the clinical diagnosis of asbestosis requires a history 
of exposure and radiographic evidence of parenchymal lung 
disease.

The M21-1-1MR provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997).

When an examination is required to grant the benefit sought, 
and a claimant fails to report for the examination scheduled 
in conjunction with an original compensation claim, and does 
so without good cause, the claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655 (2005).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).  

Here, the veteran has a single currently diagnosed pulmonary 
disability:  COPD.  The veteran was scheduled for a VA 
examination in January 2006 to determine whether any 
currently diagnosed respiratory disability was related to 
asbestos exposure.  The veteran failed to report for the 
examination.  The veteran has argued that his COPD resulted 
from exposure to asbestos in service.  There is no objective 
medical evidence that the veteran had an in-service 
incurrence or aggravation of a pulmonary disease, and there 
is no medical evidence of a nexus between the current 
disability and any in-service disease or injury.  Service 
connection is thus not warranted.  

Right Shoulder Disability

The evidence of record, taken as a whole, does not reflect 
that the veteran's current right shoulder disability is 
related to service.  The veteran was not treated for any 
complaints related to a shoulder disability and there is no 
record of any injury to the veteran's shoulder in service.  A 
letter from Dr. Bryan dated in August 1993 revealed that 
treatment for the veteran's shoulder and the veteran's 
physical condition at the time of treatment were thought to 
be related to the veteran's occupation as a rural mail 
carrier.  In May 2001 the veteran was noted to have right 
shoulder pain related to a fall.  The medical evidence of 
record reveals shoulder replacement surgery and treatment for 
right shoulder arthritis.  The medical evidence does not 
contain any evidence that the veteran's current disability is 
related to his period of service.  Consequently, there is no 
basis for a grant of service connection.  The preponderance 
of the evidence is against the veteran's claim for service 
connection.  

The Board notes that the veteran has alleged that he has a 
psychiatric disability to include PTSD, GERD, a respiratory 
disability to include COPD, and a right shoulder disability 
which should be service connected.  While the veteran is 
capable of providing information regarding his current 
condition, as a layperson, he is not qualified to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a psychiatric disability to include 
PTSD, GERD, a respiratory disability to include COPD, and a 
right shoulder disability.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2005).  



Veterans Claims Assistance Act of 2000

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2005).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO wrote to the veteran in August 2003, January 2004, and 
March 2005 and notified him of the evidence/information 
needed to substantiate his claims and establish service 
connection for a psychiatric disability to include PTSD, 
GERD, a respiratory disability to include COPD, and a right 
shoulder disability.  He was told what VA would do in the 
development of his claims and what he should do to support 
his contentions.  

The RO issued a Statement of the Case (SSOC) in April 2006.  
The veteran was informed that service connection for PTSD 
requires medical evidence of a diagnosis of PTSD; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, while the veteran was 
not told of the criteria used to award disability ratings or 
the criteria for assigning an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), no 
such issue is now before the Board.  Therefore, a remand in 
order to address rating or effective date issues is not 
necessary.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA treatment reports, and 
private treatment reports.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
contention that service connection for a psychiatric 
disability to include PTSD, GERD, a respiratory disability to 
include COPD, and a right shoulder disability should be 
granted.  As for whether further action should have been 
undertaken by way of obtaining additional medical opinions on 
the questions of whether any current right shoulder 
disability is traceable to military service, the Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case, the veteran has had 
post-service problems with a right shoulder disability, but 
there is no indication, except by way of unsupported 
allegation, that he has a right shoulder disability that may 
be associated with military service.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.


ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD, a respiratory disability to 
include COPD, GERD, or a right shoulder disability is denied.


REMAND

With regar to the claim for an increased rating for shrapnel 
scar of the back, the Board notes that the veteran filed a 
claim for compensation in June 2003.  The RO issued a rating 
decision in October 2003 that granted service connection for 
a shrapnel scar of the back and assigned a noncompensable 
rating.  

The veteran submitted a NOD in December 2003 in which he 
averred that he was entitled to a compensable disability 
rating for pain associated with the scar.  The RO issued a 
statement of the case (SOC) in October 2004 that addressed 
only the regulation pertaining to 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (prior to August 2002) in which scars 
are to be rated on limitation of function of the affected 
part.  The Board notes that the regulations in effect for 
skin disabilities were amended August 30, 2002.  Diagnostic 
Code 7805 remained unchanged.  However, the October 2004 SOC 
failed to provide the veteran with notice of the regulations 
relevant to the claim in effect for skin disabilities other 
than Diagnostic Code 7805 including Diagnostic Code 7804 .  

The veteran was last afforded a VA examination of his scar in 
May 2004.  If the examination is not deemed sufficient for 
rating purposes, the veteran should be scheduled for a new 
skin examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided 
with appropriate notice of the VA's 
duties to notify and to assist, in 
compliance with current caselaw.  
Specifically, the veteran must be 
provided with the new skin 
regulations, made effective on 
August 30, 2002.  The RO should 
include reference to 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, and 7805.  

2.  The veteran should be afforded a 
VA skin examination to determine the 
nature and severity of his service-
connected shrapnel scar of the back, 
if necessary.  The claims folder 
should be provided to the examiner 
for review in conjunction with the 
examination.  Such tests as the 
examining physician deems 
appropriate should be performed.  

3.  After the development requested 
above has been completed, the 
veteran's claims folder must be 
reviewed to ensure that all the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should 
be taken.  

4.  Thereafter, take adjudicatory 
action on the veteran's claim.  If 
any benefit sought is denied, issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative.  The supplemental 
statement of the case regarding the 
increased disability claim for 
shrapnel scar of the back should 
include reference to the new skin 
regulations, made effective on 
August 30, 2002.  The RO should 
include reference to 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, and 7805.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


